Citation Nr: 1813589	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for cancer of the right tonsil (claimed as bronchial cancer with residuals).

2.  Service connection for thyroid cancer, as due to cancer of the right tonsil. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel




INTRODUCTION


The Veteran served on active duty in the United States Army from September 1969 to June 1971, and was a member of the United States Army Reserve from June 1971 to September 1975.  He served in South Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The record shows that in his April 2014 VA Form 9, the Veteran requested a BVA videoconference hearing.  In August 2015, on behalf of the Veteran, the Veteran's representative withdrew his hearing request.  Accordingly, the request for a hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for cancer of the right tonsil.  He is also seeking secondary service connection for a thyroid condition due to cancer of the right tonsil.  The Veteran contends that his cancer of the right tonsil is due to herbicide exposure while stationed in South Korea; and that his thyroid condition is due to his cancer treatment.

Although the Veteran was exposed to herbicide agents while stationed in South Korea, he is not entitled to presumptive service connection as tonsil cancer is not a known disease under 38 C.F.R. § 3.309.  The Veteran's remaining medical records do not provide any evidence about the actual cause of the Veteran's right tonsil cancer, nor do they provide a diagnosis of any thyroid condition.  The Board notes that the Veteran submitted a letter from his private physician, Dr. F. K., who opined that the Veteran had no other risk factors for head and neck cancer, and that the only risk factor remaining was the Veteran's exposure to AO while stationed in South Korea.  However, Dr. F. K. did not provide a thyroid condition diagnosis in this letter.  

The Veteran has not been afforded a VA examination.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination have been satisfied.  Therefore, a remand is necessary for a medical opinion concerning direct service connection of the Veteran's right tonsil cancer, and on whether the Veteran suffers from a thyroid condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private physician or VA treatment records relating to the Veteran's claim that are not currently of record.  All records should be associated with the claims file.

2.  Schedule the Veteran for appropriate examinations to determine the current nature and etiology of his right tonsil cancer and thyroid condition.  Specifically, the examiner should opine on the following:

a) whether it is at least as likely as not (a probability of 50 percent or greater) that his diagnosed right tonsil cancer began in or is related to active military service, to include herbicide exposure; and

b)  whether the Veteran suffers from a thyroid condition.  

3.  If the Veteran does have a thyroid condition, the VA examiner should opine on whether it is as least as likely as not (50 percent probability or greater) that the Veteran's thyroid condition is caused OR aggravated by his right tonsil cancer.   If aggravation is found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should note the October 2013 letter from the Veteran's private physician, Dr. F. K., opining that the Veteran had no other risk for head or neck cancer other than his AO exposure while stationed in South Korea.

The examiner should review the Veteran's claims file, to include a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Readjudicate the appeal.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




